Exhibit 10.2

EXECUTION VERSION

TERMINATION OF

PREFERRED STOCK EQUITY FACILITY AGREEMENT

This TERMINATION OF PREFERRED STOCK EQUITY FACILITY AGREEMENT (the “Termination
Agreement”) is made and entered into as of the 28th day of June 2018 by and
between Kapital Joe, LLC (the “Investor”) and Intrexon Corporation, a Virginia
corporation (the “Company”).

WHEREAS, pursuant to a Preferred Stock Equity Facility, dated as of October 16,
2017, between the Investor and the Company (the “Agreement”), the Company agreed
to issue, and the Investor agreed to purchase, from time to time up to
$100 million of the Company’s Series A Redeemable Preferred Stock (the “Series A
Preferred Stock”);

WHEREAS, no shares of Series A Preferred Stock have been issued and no shares of
Series Preferred Stock are currently outstanding;

WHEREAS, the Company has announced its intention to sell $200 million of the
Company’s convertible senior notes due 2023, and up to $230 million if the
underwriters’ exercise their over-allotment option (the “Notes Offering”); and

WHEREAS, the Company and the Investor desire to terminate the Agreement upon
closing of the Notes Offering.

NOW, THEREFORE, the parties hereto agree as follows:

1. Termination. The Company and the Investor hereby agree that conditioned upon
and effective immediately following the closing of the Notes Offering with net
proceeds to the Company of not less than $175 million (the “Effective Time”),
the Agreement shall terminate and be of no further legal force and effect and
neither party shall have any further liability or obligations to the other party
after the Effective Time.

2. Governing Law. This Termination Agreement shall be governed by, and construed
and interpreted in accordance with, the internal laws of the Commonwealth of
Virginia without regard to any conflicts of law provisions thereof.

3. Binding Effect. This Termination Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal and legal
representatives, successors and assigns. This Agreement shall be effective only
upon the execution by all parties.

4. Counterparts. This Termination Agreement may be executed in any number of
counterparts (including by facsimile), each of which when so executed shall be
deemed to be an original and all of which counterparts together shall constitute
one and the same instrument.

5. Continuing Obligations. Prior to the Effective Time and subject to the
closing of the Notes Offering, the Agreement shall be and remain in full force
and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Company and the Investor.



--------------------------------------------------------------------------------

In the event that the Effective Time does not occur on or before July 13, 2018,
then this Termination Agreement shall terminate and be of no further force and
effect.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed and delivered on their behalf as of the date first above
written.

 

INVESTOR: KAPITAL JOE, LLC By:   Third Security, LLC, its Manager By:   /s/
Randal J. Kirk   Randal J. Kirk   Manager INTREXON CORPORATION By:   /s/ Donald
P. Lehr   Donald P. Lehr   Chief Legal Officer